Citation Nr: 0923863	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for myelodysplasia, to 
include as due to ionizing radiation.

2.  Entitlement to service connection for leukopenia, to 
include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 2008, the Board remanded this case for further 
evidentiary development.  The VA Appeals Management Center 
(AMC) continued the previous denial in an April 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that 
leukopenia is a manifestation of the Veteran's currently 
diagnosed myelodysplasia.

2.  A preponderance of the evidence of record demonstrates 
that the Veteran was not exposed to ionizing radiation in 
service, and that his myelodysplasia with leukopenia is 
unrelated to any incident of service.


CONCLUSION OF LAW

The Veteran's myelodysplasia with leukopenia was not incurred 
in or aggravated by his military service, nor may such be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
myelodysplasia and leukopenia.  He essentially contends that 
he was exposed to ionizing radiation when he witnessed 
atmospheric nuclear testing while in active naval service.  

Although this case has been developed as involving two 
issues, as a practical matter only one disease entity is 
involved.  The medical evidence of record establishes that 
the Veteran has been diagnosed with myelodysplastic syndrome 
with leukopenia.  See, e.g., the VA medical opinion dated 
October 2008.  The VA examiner indicated that while 
myelodysplastic syndrome is a disease entity, leukopenia is 
one of its manifestations.  In any event, because both issues 
involve the application of identical law to similar facts the 
Board will address them together.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
opinion as to the nature and etiology of the Veteran's 
claimed disabilities.  Additionally, the Board instructed the 
AOJ to make efforts to verify whether the Veteran was exposed 
to radiation during his naval service.  

VA medical opinions were obtained in October 2008 and 
December 2008, which have been associated with the Veteran's 
VA claims file.  Additionally, the AOJ researched the 
Veteran's possible radiation exposure and concluded, based 
upon documentation from the Defense Nuclear Agency, that 
during the time the Veteran served aboard the U.S.S. SHANGRI 
LA the ship was not involved in nuclear testing.  After this 
development was completed, the AMC readjudicated the claims 
in the April 2009 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]; see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) [although under Stegall VA is required to 
comply with remand orders, substantial compliance, not 
absolute compliance, is required].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated January 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  The January 2005 letter also 
specifically notified the Veteran of the evidence required to 
sustain his claims based upon radiation exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the January 2005 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as medical 
records, employment records, or records from other Federal 
agencies.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  

The January 2005 VCAA letter emphasized:  "[i]f the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in your possession of a 
Federal department or agency.  [Emphasis as in the original].

The January 2005 VCAA letter specifically requested:  "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The Veteran's claims of entitlement to 
service connection were denied based on element (2), in-
service disease or injury.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  

Because as discussed below the Board is denying the Veteran's 
claims, elements (4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's service treatment records, service personnel 
records, the Veteran's statements, a lay statement, and VA 
and private medical treatment records.  

Further, as the Board will discuss in detail below, VA 
medical opinions were obtained in October 2008 and December 
2008 pursuant to the Board's remand instructions.  The VA 
medical opinions reflect that the examiners reviewed the 
Veteran's past medical history, including his service 
treatment records, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA medical opinions are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran and his representative have not contended otherwise.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and declined the option of 
testifying at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2008); 
see also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure.  See 38 C.F.R. § 3.311(b)(5) (2008).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2008).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

Analysis

The Veteran contends that he developed myelodysplasia and 
leukopenia as a result of exposure to ionizing radiation 
during his military service.  The Board will address the 
three methods, discussed in detail above, through which 
service connection based upon radiation exposure may be 
granted [38 C.F.R. § 3.309(d) and § 3.311, and Combee].

Presumptive service connection

As noted above, in order to establish presumptive service 
connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran 
must be currently diagnosed with a disease listed in 38 C.F.R 
§ 3.309(d)(2), and have been a radiation-exposed Veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) 
(2008).

The medical evidence of record establishes that the Veteran 
has been diagnosed with myelodysplastic syndrome with 
leukopenia.  See, e.g., the VA medical opinion dated October 
2008.  The VA examiner indicated that while myelodysplastic 
syndrome is a disease entity, leukopenia is one of its 
manifestations.  The Board notes that the examiner further 
noted that myelodysplasia "may progress to acute leukemia."  
However, the competent medical evidence shows that Veteran is 
not currently diagnosed with leukemia.  Therefore, as neither 
myelodysplastic syndrome nor leukopenia are listed among the 
diseases enumerated under 38 C.F.R. § 3.309(d)(2), the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are not applicable in this case.

Additionally, section 3.309(d)(3) requires the Veteran to 
have been a radiation-exposed veteran.  In this case, the 
Veteran argues that he witnessed atmospheric nuclear testing 
while he was stationed aboard either the U.S.S. SHANGRI LA or 
the U.S.S. BADOEING STRAIT.  See the Radiation Risk Activity 
Information Sheet dated February 2005.  [The Veteran has been 
no more specific.]  

The Board must determine the credibility and probative value 
of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and 
cases cited therein [holding that the Board has the duty to 
assess credibility and weight to be given to the evidence].  
As a lay person, the Veteran is competent to provide evidence 
of observable events, obviously including witnessing an 
atmospheric nuclear test.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The 
question thus becomes one of credibility.

The record contains not a scintilla of objective evidence 
which indicates that the Veteran was exposed to radiation 
while in service.  Service personnel records indicate that 
the Veteran served aboard the U.S.S. SHANGRI LA from December 
1954 to September 1956 and the U.S.S. BADOEING STRAIT from 
September 1956 to November 1956.  During the Veteran's 
service aboard the U.S.S. SHANGRI LA, two atmospheric nuclear 
testing programs were conducted over the Pacific:  Operation 
Redwing from May 1956 to July 1956 and Operation Wigwam on 
May 14, 1955.  Crucially, however, official records 
demonstrate that the U.S.S. SHANGRI LA did not participate in 
or observe Operation Redwing.  See the United States 
Atmospheric Nuclear Weapons Tests Nuclear Test Personnel 
Review for Operation Redwing 1956.  Moreover, the evidence 
demonstrates that the U.S.S. SHANGRI LA was conducting 
intensive fleet training in May 1955, at the time of 
Operation Wigwam, and there is no evidence to indicate that 
this fleet training involved the observation of atmospheric 
nuclear testing.  See, e.g., the Dictionary of American Naval 
Fighting Ships.  Additionally, atmospheric nuclear testing 
was not conducted over the Pacific while the Veteran was 
stationed aboard the U.S.S. BADOEING STRAIT.  See deferred 
rating decision dated October 2006.

In addition to vaguely contending that he observed 
atmospheric nuclear testing aboard a ship (which ship he has 
not stated), the Veteran has also vaguely contended that he 
was exposed to radiation due to nuclear testing while 
stationed in Arizona and Nevada.  See the lay statement of 
the Veteran's spouse dated November 2005; see also the 
treatment record of Dr. R.E.P. dated September 2006.  
However, service personnel records indicate that the Veteran 
was not stationed in Nevada.  Further, although the Veteran 
was stationed at Litchfield Air Force Base in Arizona from 
June 1953 to October 1954, official records indicate that 
there was no nuclear testing in Arizona during the 1950's.  
See deferred rating decision dated October 2006.  

The Board places far greater probative value on the 
pertinently negative official records than it does on the 
more recent statements of the Veteran, which are vague in the 
extreme, made in connection with his claims for monetary 
benefits from the government.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence]. Such official records are more reliable, in the 
Board's view, than the Veteran's unsupported assertion of 
events over a half a century past.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].    

As was alluded to above, the Veteran's statements of record 
indicate that he has been unclear as to the specifics of his 
alleged radiation exposure, including date(s) and even the 
ship he was on.  The Board observes that the Veteran has 
suffered for years from memory problems associated with a 
current diagnosis of transient global amnesia.  See the 
treatment record of Dr. T.S. dated July 1985.  The Board 
finds the Veteran's statements to be lacking in credibility 
and probative value.  

The record also contains a lay statement from the Veteran's 
spouse dated November 2005.  However, the lay evidence does 
not contain any personal first-hand knowledge of the 
radiation exposure, but rather is largely limited to a vague 
description of the Veteran's alleged radiation exposure.  
Accordingly, this statement is entitled no greater weight of 
probative value than the statements of the Veteran himself.    

In short, the Board relies on the official records and finds 
that a preponderance of the evidence is against the Veteran's 
claim as to the matter of his participation in a radiation-
risk activity.

In summary, because the Veteran does not have one of the 
diseases listed under 
38 C.F.R. § 3.309(d)(2) and he is not a "radiation exposed 
veteran," the presumptive service connection provisions 
contained in 38 C.F.R. § 3.309(d) are not for application.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  However, absent competent evidence that the veteran 
was exposed to radiation, VA is not required to forward the 
claim for consideration by the Under Secretary for Benefits.  
See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

As discussed in detail above, despite the contentions of the 
Veteran, there is no objective evidence to indicate that the 
Veteran was exposed to radiation in service.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  

While the Veteran has submitted internet, text, and 
periodical evidence describing radiation exposure and the 
myelodysplastic syndrome, these records do not establish that 
the Veteran was exposed to radiation.  The Court has held 
that medical treatise evidence which is general or 
inconclusive in nature cannot support a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  As 
explained above, the Board places greater weight of probative 
value on the contemporaneous official records, which fail to 
show any radiation exposure either during the Veteran's 
service aboard the U.S.S. SHANGRI LA, the U.S.S. BAEDONENING 
STRAIT, or at any other time during his military service.

Because the probative evidence of record does not establish 
the Veteran's in-service exposure to ionizing radiation, the 
special development provisions of 38 C.F.R. 
§ 3.111 are not for application in this case.  Accordingly, 
the Board will proceed to consider the claims on the basis of 
direct service connection.

Direct service connection - Combee considerations

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  
See Combee, 34 F.3d at 1043-44; see also 38 C.F.R. §3.303(d) 
(2008).  Accordingly, the Board will proceed to evaluate the 
Veteran's claims under the regulations governing direct 
service connection.

The Veteran has advanced no specific contentions concerning 
service connection, aside from claimed radiation exposure.

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to Hickson element (1), as discussed above, the 
medical evidence indicates that the Veteran is diagnosed with 
myelodysplastic syndrome with leukopenia.  See, e.g., the VA 
medical opinion dated October 2008.  Accordingly, Hickson 
element (1) has been satisfied.

With respect to element (3), medical nexus, there are several 
evaluation and examination reports of record which link the 
Veteran's myelodysplasia to his alleged in-service radiation 
exposure.  See, e.g., letter from Dr. R.E.P. dated September 
2006.  Accordingly, element (3) has arguably been 
established.

Turning to crucial Hickson element (2), the Board will 
separately address in-service injury and disease.

With respect to disease, the Veteran's medical treatment 
records do not indicate that the Veteran was diagnosed with 
myelodysplastic syndrome in service or for many years 
thereafter.  The earliest indicated myelodysplasia or 
leukopenia diagnosis of record in April 2002, over forty-five 
years after the Veteran's discharge from military service.  
See the treatment record of Dr. R.E.P. dated April 2002.  

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the Veteran was exposed to 
ionizing radiation during service.  The Veteran and his 
representative do not contend that there was any other in-
service injury.  

Accordingly, the incurrence of in-service disease or injury 
is not demonstrated by the probative evidence of record.  
Hickson element (2) has therefore not been satisfied, and the 
Veteran's claims fail on that basis.

Conclusion

The Board has considered the Veteran's claims under all three 
bases for service connection for radiation exposure.  For the 
reasons explained above, a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for myelodysplasia with leukopenia.  Accordingly, 
the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for myelodysplasia, to 
include as due to ionizing radiation, is denied.

Entitlement to service connection for leukopenia, to include 
as due to ionizing radiation, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


